DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0050 discloses element 114 as an electrode or stimulation portion whereas, later in paragraph 0050 and also in paragraph 0053 element 114 is disclosed as “the uninsulated portion”.  For consistency this figure number (i.e. 114 should have consistent labeling). 
Element 116, within the figures,   is labeled as “angle or bend” in paragraph 0066, however this is disclosed as an anchor in paragraph 0072. 
Appropriate correction is required.  For consistency this figure number (i.e. 116 should have consistent labeling). 
Paragraph 0073 discloses the return element as 131, this should likely be 130.
Drawings
Figure 18 is labeled with figure numbers 400 and 500 for several separate and distinct parts which do not match the description of figure 18 within the specification.   These figure numbers need to be amended to reflect their appropriate figure numbers.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1: the claim recites “the percutaneous lead insertable into a patient during a surgery and after the surgery”.  The language “and after a surgery” is indefinite.  A lead can be, and often is, inserted into a patient during surgery however it is unclear how a lead can be inserted “after” a surgery.  This language is indefinite and unclear.   Further it is unclear if the “percutaneous lead” is the same lead as the “lead” of line 8 or a different lead entirely.   If this is a different lead the language is indefinite and not understood.  If this is the same lead, then the language needs to be amended to be consistent.
Claims 2-13 are also rejected in that they depend from rejected claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 13-16, 21-22, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hausman US 2012/0296442 in the IDS.
Regarding claim 1:  Hausman discloses a stimulation device 50 (figure 3A) comprising; a housing 112 (figure 3A); control circuitry 22 (figure 3A) operatively generating a stimulation current (paragraphs 0039, and “to generate an electrical stimulation signal”, paragraph 0040), the control circuitry 22 is disposed within the housing 112 (figure 3A); at least one operative element 110 (“electrode”, paragraph 0040 and figure 3A) coupled with the housing and comprising an electrode 111 (“stimulating tip”, paragraph 0046 and figure 3A); a lead 124 (figure 3A) electrically coupled to the stimulation device through the electrode.  The language the lead insertable into a patient during a surgery and after the surgery and wherein the stimulation device is capable of applying electrical stimulation during the surgery; is considered to be functional language.  Applicant is reminded that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). In this case Hausman discloses the claimed structure as directed by the rejection above.  However also in this case Hausman disclose that the device is utilized for surgical procedures to identify nerve damage prior to or after surgery and also to verify motion during reconstructive surgery (abstract).  Therefore it 
Regarding claims 2 and 4:  Hausman discloses that the control circuit applies electrical stimulation during or after surgery (it is noted that this language is considered functional however it is clearly disclosed by Hausman, see the abstract, paragraphs 0062 and 135).  The language to accelerate or improve nerve recovery is based on device function and the structure has clearly been disclosed. 
Regarding claim 3:  Hausman discloses a plug-in receptacle 116 (Figures 9A-9B) which allows for different leads to operatively be attached.  
Regarding claim 5:  Hausman discloses that the device can remain operational for at least 7 hours (paragraph 0052),therefore it is certainly capable of applying stimulation during this time which meets the limitations of claim 5.
Regarding claim 13:  Hausman discloses that the lead has a non-insulated portion which acts as an active electrode (paragraph 0056).
Regarding claims 14-16, 24 and 26:  Hausman discloses performing a surgery with a stimulation device (figures 20-23); placing a lead within range of a target tissue region, the lead is attached to the stimulation device (figures 20-23); and applying a stimulation current to the target tissue region during surgery (figures 18-22, paragraphs 0143-0145).  The lead is shown percutaneously in figures 20-23 and the device is handheld (figures 20-23).
Regarding claims 21-22:  Hausman discloses stimulating the target region both before and during surgery (figures 18-26, paragraphs 0139 “confirm physiological .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-12 and 25 rejected under 35 U.S.C. 103 as being unpatentable over Hausman US 2012/0296442 in the IDS in view of Roberts US 6,292,697.
Regarding claims 6 and 25:  Hausman discloses the claimed invention however Hausman does not specifically disclose a container including a connection port which couples to the stimulation device and lead, the container also operatively receives the stimulation device.  Roberts however teaches of a stimulation device 50 (figure 3, in this case an IPG) which is within a container 10 (“sterile package”, figure 3), the sterile 
Regarding claims 7-8:  Hausman/Roberts discloses the claimed invention however Hausman/Roberts of claim 6 does not specifically disclose a splitter which connects to the stimulation device and lead and the splitter is also disposed within the container.   Roberts however teaches of a splitter 110 (figure 4)  which operatively connects to the IPG (figure 4) and leads via the conductors 112 and 114 (figure 4, also see figure 8) and is enclosed within the sterile packaging (column 9, lines 6-26).  It therefore would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Hausman/Roberts to include a splitter which is couplable to the lead and also within the container, as taught by Roberts, to maintain sterility. 
Regarding claim 9:  Hausman/Roberts discloses the claimed invention however Hausman/Roberts of claim 6 does not specifically disclose an attachment device to attach the container to an object.  Roberts however teaches of a clip154 (figure 9) which is considered to be an attachment device which attaches the conductors to the cable body 160 (figures 8-9).  It therefore would have been obvious to one of ordinary skill in 
Regarding claims 10-12:  Hausman/Roberts discloses the claimed invention, however Hausman/Roberts of claim 6 does not specifically disclose fasteners to secure the control circuitry within the container and a return port that receives a return electrode.   Roberts however teaches of clips 152/154 (figures 8-9) which securely connect the cable conductors to the sealed container (figures 6-9); as is shown there are two cable routes 156/158 one is certainly capable of being for a return electrode and one for a stimulation electrode.  It therefore would have been obvious to one of ordinary skill in the art to modify Hausman/Roberts to include a fastener and paths for stimulation and return electrodes, as taught by Roberts, in order to secure the device in place at the exit of the sterile container.    

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hausman US 2012/0296442 in the IDS in view of Ben David et al. US 2014/0214135.
Regarding claims 17-19:  Hausman discloses the claimed invention however Hausman does not specifically disclose placing the stimulation device within a container after surgery, attaching the lead to an external end of a port of the container and attaching the stimulation lead to an internal port and placing the device within a container during surgery or in the operating room.  Ben David however teaches of an external stimulator which is operatively attached to a stimulation lead, both the lead and the stimulator are placed in a sterile bag, as is known in the art the bag will be secured . 

Claims 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hausman US 2012/0296442 in the IDS in view of Flaherty et al. US 2010/0152812.
Regarding claims 20 and 23:  Hausman discloses the claimed invention however Hausman does not specifically disclose determining a threshold of excitability and determining if the application of stimulation is appropriate for regeneration therapy based on the excitability threshold.   Flaherty however teaches a system for promoting nerve regeneration (title and abstract) in which the strength of the neural response is measured (paragraph 0119), this determines the extent of nerve damage (paragraph 0119), which is considered to be an excitability threshold.  Paragraph 0119 of Flaherty further teaches that the degree of damage is assessed “relative health of a damaged nerve”, which is considered to be determining if stimulation is appropriate; all steps are post surgery and implantation.  For instance, this encompasses no neural response, which would dictate no treatment, a completely healthy response which also dictates no treatment as well as a degreed response which will result in treatment (see paragraphs 0116 and 0119-120 and figure 4).  It therefore would have been obvious to one of 
Conclusion
Prior art made of the record
Richmond et al. US 2002/0120309 discloses a system for recovering from muscle denervation in which a stimulator is implanted (figure 1) at or near the nerve (paragraph 0035).
Hanson et al. US 2014/0277315 discloses a kit for implanting a lead extension which uses a trial stimulator. Many of the parts are contained within a sterile environment (see paragraphs 0019-0027).
Gill et al. US 2017/0281945 discloses a device for sub-threshold stimulation of a nerve which has been injured or damaged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352.  The examiner can normally be reached on Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792